Exhibit 10.3

 

September 27, 2005

 

Life Therapeutics, Ltd
P.O. Box 6126 Frenchs Forest
22 Rodborough Road
NSW 2086, Australia
Attention:  John Manusu & Hari Nair

 

RE:                              Retirement of Secured Promissory Note dated
December 17, 2004 (the “Note”)

 

Dear Sirs:

 

This letter shall constitute our agreement with respect to the retirement (the
“Payoff”) of the Note, which we hereby agree shall occur prior to 5:00 p.m.,
Atlanta, time, on the date hereof (the “Payoff Date”).  In exchange for (i) your
proposed payment of the outstanding principal amount of the Note, which we
hereby agree is US$6,800,000.00, prior to the stated maturity date and (ii) your
covenants as set forth below, we hereby agree to accept the amount of
US$6,000,000.00 in full satisfaction of the principal amount of the Note (the
“Discounted Principal Amount”).  Accordingly, on the Payoff Date, you shall pay
the amount (the “Payoff Sum”) set forth below by wire transfer of immediately
available funds:

 

Amount with respect to outstanding

 

 

 

Principal Balance

 

$

6,000,000.00

 

Interest due and payable

 

$

57,334.00

 

Total

 

$

6,057,334.00

 

 

In addition, we agree that additional interest shall accrue and be payable at
the Short-Term Applicable Federal Rate for September 2005 (assuming quarterly
compounding) (3.84%) for each day after the Payoff Date (in the amount of
$715.40) until we receive the Payoff Sum.  The Payoff Sum must be received, in
immediately available funds, by 5:00 P.M. (Eastern time) on the Payoff Date in
order for you to avoid an additional day’s interest.

 

Subject to the terms hereof, on the Payoff Date,

•                  You shall deliver to us,

•                  the Payoff Sum, in immediately available funds and;

•                  an executed counterpart of the Mutual Limited Release
substantially in the form attached hereto as Schedule 2 to this letter (the
“Release”).

•                  We shall deliver to you,

•                  the original copy of the Note marked “paid in full”;

•                  the UCC-3 Termination Statements with respect to the
financing statements described on Schedule 3 to this letter; and

•                  an executed counterpart of the Release.

 

--------------------------------------------------------------------------------


 

In addition to the foregoing, you covenant and agree as follows:

 

•                  You shall use your commercially reasonable efforts to secure
a termination of our guaranty of the leases of the Charlotte, North Carolina,
Columbia, South Carolina and Pensacola, Florida donor centers as soon as
reasonably practicable following the Payoff Date and

•                  You shall grant to us a license to certain technology, as
more particularly described on Schedule 1 to this letter, on terms substantially
as set forth on Schedule 1 to this letter and on such other terms and conditions
as the parties may mutually agree.

 

We agree to negotiate the terms of the license agreement that are not set forth
in Schedule 1 to this letter with you in good faith with a view toward executing
the license agreement no later than October 15, 2005.

 

We acknowledge and agree that this letter supersedes and replaces in its
entirety the letter we executed on September 13, 2005, with respect to the
Payoff.

 

If the foregoing correctly sets forth your understanding of our agreement,
please so indicate by signing a counterpart of this letter in the space provided
below.  Please return you signed counterpart to me at the address above.

 

Sincerely,

 

SEROLOGICALS CORPORATION

 

 

By:

/s/ Harold W. Ingalls

 

 

Harold W. Ingalls

 

Vice President, Finance, Chief Financial Officer

 

 

LIFE THERAPEUTICS, LTD

 

 

By:

/s/ Dr. Hari Nair

 

 

Dr. Hari Nair

 

Managing Director/CEO

 

2

--------------------------------------------------------------------------------


 

Schedule 1 –License Terms

 

Description of Licensed Technology:

 

The patented technology relating to tangential flow membrane electrophoresis,
including patent rights and patents that may from time to time issue with claims
covering the Licensor’s patented Gradiflow Device or improvements thereto and
other information relating to use of the Gradiflow Technology for the recovery
of proteins and other charged molecules from solutions containing such molecules

 

 

 

Fields of Use:

 

“Bioprocessing Market”, meaning the production of cell culture products, such as
sera, media and supplements, for use by biotechnology and pharmaceutical
companies.

 

“Blood Typing Market”, meaning the production of monoclonal antibodies to assure
blood-type compatibility, for use by blood banks and hospital transfusion
services.

 

“Research Market”, meaning those individuals in laboratories of academic,
government, industrial, clinical or other institutions engaged in the
investigation of biological and/or biochemical processes, and/or research and
development of biological and/or biochemical products, who determine for
themselves that they are entitled to purchase and use Licensed Products or kits
labeled “For Research Use Only - Not for any clinical, therapeutic or diagnostic
use in Humans or Animals” or a reasonable equivalent.

 

 

 

Scope of License:

 

A worldwide non-exclusive, license (i) to use the Licensed Technology for
internal business use related to cell culture separation and for experiments,
developmental work and/or for tests requiring the recovery of molecules from
solutions containing such molecules and (ii) to use the Licensed Technology to
manufacture

 

--------------------------------------------------------------------------------


 

 

 

products for sale within the Fields of Use.

 

 

 

Term:

 

Subject to early termination for breach, the later of: (a) ten years from the
effective date and (b) upon the expiration of the last to expire valid claim
within the Licensed Technology (if applicable).

 

 

 

Royalty Rate:

 

8% of net sales of products manufactured using the Licensed Technology. No
royalty is payable with respect to the internal use of the Licensed Technology.

 

2

--------------------------------------------------------------------------------


 

Schedule 3 – Form of Release

 

MUTUAL LIMITED RELEASE AGREEMENT

 

THIS MUTUAL LIMITED RELEASE AGREEMENT (this “Release”), dated as of
September 27, 2005, by and among (i) Life Therapeutics Limited (f/k/a Gradipore
Limited), a corporation organized under the laws of the Commonwealth of
Australia (the “Company”); Life Gels, Inc. (f/k/a Gradipore, Inc.), a Delaware
corporation (“LG”); Life Therapeutics, Inc. (f/k/a Life Therapeutics Plasma
Holdings, Inc. and Gradipore Plasma Holdings, Inc.), a Delaware corporation
(“LTI”); LifeSera, Inc., (f/k/a Serologicals Specialty Biologics, Inc.), a
Delaware corporation (“LifeSera”); Life Therapeutics Nevada, Inc. (f/k/a
Serologicals Nevada, Inc.), a Nevada corporation (“Nevada”); Life Therapeutics
Business Trust (f/k/a Serologicals Business Trust), a Nevada business trust
(“LBT”); Life Therapeutics Investments, LLC (f/k/a Serologicals Investments,
LLC), a Georgia limited liability company (“LLC”); Life Therapeutics Management
Partnership, LP (f/k/a Serologicals Management Partnership, LP), a Delaware
limited partnership (“LP”); and Allegheny Biologicals, Inc., a Pennsylvania
corporation (“Allegheny”, and together with the Company, LG, LTI, LifeSera,
Nevada, LBT, LLC, and LP, collectively, the “Purchaser Parties”), on the one
hand, and (ii) Serologicals Corporation, a Delaware corporation (the “Holder
Parent”), and Serologicals Finance Company, a Delaware corporation (“Holder” and
together with the Holder Parent, collectively, the “Holder Parties”), on the
other hand.

 

WITNESSETH

 

WHEREAS, LG, the Company, Holder and the Holder Parent previously entered into
that certain Stock Purchase Agreement dated as of December 19, 2003 as amended
by that certain First Amendment to the Stock Purchase Agreement, dated as of
January 15, 2004 (the ”Stock Purchase Agreement”), pursuant to which LTI
purchased (the “Acquisition”) all of the issued and outstanding shares of
capital stock, $0.01 par value per share, of Serologicals Specialty
Biologics, Inc. (the “Common Stock”), from Holder;

 

WHEREAS, pursuant to Section 9.2 of the Stock Purchase Agreement, the Holder
Parties, jointly and severally, agreed to indemnify, protect, and hold harmless
the Purchaser Indemnified Parties (as defined in the Stock Purchase Agreement)
from and against any Purchaser Losses (as defined in the Stock Purchase
Agreement);

 

WHEREAS, pursuant to Section 9.4 of the Stock Purchase Agreement, the Company
and LG, jointly and severally, agreed to indemnify, protect, and hold harmless
the Holder Indemnified Parties (as defined in the Stock Purchase Agreement) from
and against any Holder Losses (as defined in the Stock Purchase Agreement);

 

WHEREAS, as consideration for the Common Stock, the Holder received two
promissory notes, the first in the amount of One Million Five Hundred Thousand
Dollars (U.S. $1,500,000.00) (the “Short Term Old Note”) and the second in the
amount of Eleven Million

 

--------------------------------------------------------------------------------


 

Eight Hundred Three Thousand Eight Hundred Sixty-Seven Dollars
(U.S. $11,803,867.00) (the “Long Term Old Note”, together with the Short Term
Old Note, the “Old Notes”);

 

WHEREAS, subject to the terms and subject to the conditions of that certain
Exchange Agreement, dated the date hereof (the “Exchange Agreement”), by and
between the Company and the Holder, the Holder forgave any outstanding principal
plus accrued but unpaid interest under the Old Notes in consideration for (i) a
new secured promissory note issued by the Releasors in the amount of Seven
Million Eight Hundred Thousand Dollars (U.S. $7,800,000.00) (the “Exchange
Note”) and (ii) a non-exclusive license as described under Article V of the
Exchange Agreement to use certain proprietary technology of the Company (the
“Prior License”).

 

WHEREAS, pursuant to the Exchange Agreement, the Purchaser Parties and the
Holder Parties enter into that certain Mutual Release Agreement, dated
December 17, 2004 (the “Prior Release”), pursuant to which they, among other
things, released certain claims against one another for indemnity pursuant to
the Stock Purchase Agreement; and

 

WHEREAS, subject to the terms and subject to the conditions of that certain
letter agreement, dated September 27, 2005 (the “Payoff Letter”), by and between
the Company and the Holder Parent, the Holder Parent has agreed to forgive the
outstanding principal amount of the Exchange Note in consideration for the
payment of the sum of money stated therein and certain other accommodations
described therein, including the execution and delivery of this Release.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
set forth and each act done pursuant hereto, the Purchaser Parties and the
Holder Parties, intending to be legally bound, do hereby represent, warrant,
covenant and agree as follows:

 


ARTICLE I
DEFINITIONS


 


1.1                                 DEFINITIONS.  CAPITALIZED TERMS USED AND NOT
OTHERWISE DEFINED HEREIN HAVE THE MEANINGS ASSIGNED TO THEM IN THE STOCK
PURCHASE AGREEMENT, THE EXCHANGE AGREEMENT OR THE PAYOFF LETTER (AS THE CASE MAY
BE).


 


ARTICLE II
RELEASE BY PURCHASER PARTIES


 


2.1                                 RELEASES.  AS CONSIDERATION FOR THE
TRANSACTIONS CONTEMPLATED BY THIS RELEASE AND THE PAYOFF LETTER:


 


(A) THE PURCHASER PARTIES, ON BEHALF OF THEMSELVES AND THEIR RESPECTIVE
AFFILIATES, SUBSIDIARIES, PARENTS, DIRECTORS, OFFICERS, AGENTS, PRINCIPALS,
REPRESENTATIVES, EMPLOYEES, ATTORNEYS, SUCCESSORS, TRANSFEREES AND ASSIGNS
(COLLECTIVELY, THE “PURCHASER RELEASING PARTIES”) HEREBY FULLY, UNCONDITIONALLY
AND COMPLETELY RELEASE, ACQUIT, DISCHARGE, AND AGREE TO HOLD HARMLESS THE HOLDER
PARTIES, THEIR RESPECTIVE AFFILIATES, SUBSIDIARIES, DIRECTORS, OFFICERS, AGENTS,
PRINCIPALS, REPRESENTATIVES, EMPLOYEES, ATTORNEYS, SUCCESSORS, TRANSFEREES AND
ASSIGNS (HEREINAFTER COLLECTIVELY REFERRED TO AS “HOLDER RELEASEES”) FROM ANY
AND ALL CLAIMS, LIABILITIES, ALLEGATIONS, ACTIONS, OFFSETS

 

2

--------------------------------------------------------------------------------


 


OR DEMANDS WHATSOEVER WHICH THE PURCHASER PARTIES, OR ANY OF THEM, HAVE OR MAY
HAVE AGAINST THE HOLDER RELEASEES, OR ANY OF THEM, WHETHER KNOWN OR UNKNOWN,
SUSPECTED OR UNSUSPECTED, CHOATE OR INCHOATE, AND WHENEVER THEY MAY HAVE ARISEN
FROM THE BEGINNING OF TIME UNTIL THE PAYOFF DATE WITH RESPECT TO THE EXCHANGE
AGREEMENT; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL THIS RELEASE, INCLUDING,
WITHOUT LIMITATION, ANY TERM OR CONDITION OF THIS SECTION 2.1(A) HAVE
APPLICABILITY TO THE PRIOR LICENSE.


 


(B) THE PURCHASER PARTIES ON BEHALF OF THEMSELVES AND THEIR RESPECTIVE
AFFILIATES, SUBSIDIARIES, PARENTS, DIRECTORS, OFFICERS, AGENTS, PRINCIPALS,
REPRESENTATIVES, EMPLOYEES, ATTORNEYS, SUCCESSORS, TRANSFEREES AND ASSIGNS,
HEREBY FULLY, UNCONDITIONALLY AND COMPLETELY RATIFY AND CONFIRM THE PRIOR
RELEASE AND FULLY, UNCONDITIONALLY AND COMPLETELY WAIVE AND RENOUNCE ANY RIGHT
THEY MAY HAVE TO CONTEST THE VALIDITY OF THE PRIOR RELEASE FOR ANY REASON.


 


2.2                                 FURTHER ASSURANCES. UPON THE REQUEST OF THE
HOLDER RELEASEES, THE PURCHASER PARTIES SHALL TAKE SUCH ADDITIONAL ACTIONS AS
THE HOLDER RELEASEES SHALL REASONABLY REQUEST, INCLUDING THE EXECUTION OF
DOCUMENTS OR INSTRUMENTS REASONABLY REQUESTED BY THE HOLDER RELEASEES, TO MORE
FULLY EVIDENCE THE RELEASES GIVEN BY THE PURCHASER PARTIES PURSUANT TO THIS
RELEASE.


 


ARTICLE III
RELEASE BY HOLDER PARTIES


 


3.1                                 RELEASES.  AS CONSIDERATION FOR THE
TRANSACTIONS CONTEMPLATED BY THIS RELEASE AND PAYOFF LETTER:


 


(A) THE HOLDER PARTIES, ON BEHALF OF THEMSELVES AND THEIR RESPECTIVE AFFILIATES,
SUBSIDIARIES, PARENTS, DIRECTORS, OFFICERS, AGENTS, PRINCIPALS, REPRESENTATIVES,
EMPLOYEES, ATTORNEYS, SUCCESSORS, TRANSFEREES AND ASSIGNS (COLLECTIVELY, THE
“HOLDER RELEASING PARTIES”) HEREBY FULLY, UNCONDITIONALLY AND COMPLETELY
RELEASE, ACQUIT, DISCHARGE, AND AGREE TO HOLD HARMLESS THE PURCHASER PARTIES,
THEIR RESPECTIVE AFFILIATES, SUBSIDIARIES, DIRECTORS, OFFICERS, AGENTS,
PRINCIPALS, REPRESENTATIVES, EMPLOYEES, ATTORNEYS, SUCCESSORS, TRANSFEREES AND
ASSIGNS (HEREINAFTER COLLECTIVELY REFERRED TO AS “PURCHASER RELEASEES”) FROM ANY
AND ALL CLAIMS, LIABILITIES, ALLEGATIONS, ACTIONS, OFFSETS OR DEMANDS WHATSOEVER
WHICH THE HOLDER PARTIES, OR EITHER OF THEM, HAVE OR MAY HAVE AGAINST THE
PURCHASER RELEASEES, OR ANY OF THEM, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR
UNSUSPECTED, CHOATE OR INCHOATE, AND WHENEVER THEY MAY HAVE ARISEN FROM THE
BEGINNING OF TIME UNTIL THE PAYOFF DATE WITH RESPECT TO THE EXCHANGE AGREEMENT,
THE EXCHANGE NOTE AND THE SECURITY AGREEMENT; PROVIDED, HOWEVER, THAT IN NO
EVENT SHALL THIS RELEASE, INCLUDING, WITHOUT LIMITATION, ANY TERM OR CONDITION
OF THIS SECTION 3.1(A), HAVE APPLICABILITY TO AND THE PRIOR LICENSE.


 


(B) THE HOLDER PARTIES ON BEHALF OF THEMSELVES AND THEIR RESPECTIVE AFFILIATES,
SUBSIDIARIES, PARENTS, DIRECTORS, OFFICERS, AGENTS, PRINCIPALS, REPRESENTATIVES,
EMPLOYEES, ATTORNEYS, SUCCESSORS, TRANSFEREES AND ASSIGNS, HEREBY FULLY,
UNCONDITIONALLY AND COMPLETELY RATIFY AND CONFIRM THE PRIOR RELEASE AND FULLY,
UNCONDITIONALLY AND COMPLETELY WAIVE AND RENOUNCE ANY RIGHT THEY MAY HAVE TO
CONTEST THE VALIDITY OF THE PRIOR RELEASE FOR ANY REASON.

 

3

--------------------------------------------------------------------------------


 


3.2                                 FURTHER ASSURANCES. UPON THE REQUEST OF THE
PURCHASER RELEASEES, THE HOLDER PARTIES SHALL TAKE SUCH ADDITIONAL ACTIONS AS
THE PURCHASER RELEASEES SHALL REASONABLY REQUEST, INCLUDING THE EXECUTION OF
DOCUMENTS OR INSTRUMENTS REASONABLY REQUESTED BY THE PURCHASER RELEASEES, TO
MORE FULLY EVIDENCE THE RELEASES GIVEN BY THE HOLDER PARTIES PURSUANT TO THIS
RELEASE.


 


ARTICLE IV
MISCELLANEOUS


 


4.1                                 NOTICES. ALL NOTICES, DEMANDS AND OTHER
COMMUNICATIONS PROVIDED FOR OR PERMITTED HEREUNDER OR UNDER THIS RELEASE SHALL
BE MADE IN WRITING AND SHALL BE BY REGISTERED OR CERTIFIED FIRST-CLASS MAIL,
RETURN RECEIPT REQUESTED, BY NEXT DAY DELIVERY THROUGH A RECOGNIZED NATIONAL
COURIER OR PERSONAL DELIVERY:


 


(A) IF TO THE PURCHASER PARTIES, TO:


 

Life Therapeutics Limited
P.O. Box 6126 Frenchs Forest
22 Rodborough Road
NSW 2086, Australia
Attention:  John Manusu & Hari Nair
Telecopy:  (612) 9436-2907

 

with a copy
to:                                                                                        
Smith Moore LLP
One Atlantic Center
1201 W. Peachtree Street
Suite 3700
Atlanta, GA 30309
Attention:  Frank E. McDaniel
Telecopy:  (404) 962-1221

 


(B) IF TO THE HOLDER PARTIES, TO:


 

Serologicals Corporation
5655 Spalding Drive
Norcross, Georgia  30092
Attention:  Vice President, General Counsel

 

with a copy
to:                                                                                        
King & Spalding LLP
191 Peachtree Street, N.E.
Atlanta, Georgia  30303-1763
Attention:  G. Roth Kehoe, Esq.

 

Any such notice, communication or delivery will be deemed given or made (a) on
the fifth business day after it is mailed by registered or certified mail,
(b) on the first business day

 

4

--------------------------------------------------------------------------------


 

after delivery to an appropriate customer service representative if sent by next
day delivery through a recognized national courier, or (c) on the date of
delivery if delivered in person.  Any party may change its address for notice
purposes by giving written notice to the other parties in the manner specified
above.

 


4.2                                 ENTIRE AGREEMENT.  THIS RELEASE SHALL BE
BINDING UPON AND SHALL INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS, HEIRS, EXECUTORS AND ADMINISTRATORS.  THE PARTIES MAY
EXECUTE THIS RELEASE IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH WHEN EXECUTED
AND DELIVERED, SHALL BE AN ORIGINAL, BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


4.3                                 SURVIVAL OF SECTION 5.12.  THE PURCHASER
PARTIES AND THE HOLDER PARTIES HEREBY ACKNOWLEDGE AND AGREE THAT,
NOTWITHSTANDING ANY PROVISION OF THIS RELEASE OR THE PRIOR RELEASE TO THE
CONTRARY, THEIR RESPECTIVE OBLIGATIONS PURSUANT TO SECTION 5.12 OF THE STOCK
PURCHASE AGREEMENT SHALL SURVIVE INDEFINITELY.


 


4.4                                 GOVERNING LAW.  THIS RELEASE SHALL BE
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD
TO ANY JURISDICTION’S CONFLICT OF LAW PROVISIONS.

 

 

[signatures follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Purchaser Parties and the Holder Parties have duly
executed this Release as of the day and year first above written.

 

 

PURCHASER PARTIES:

 

 

 

LIFE THERAPEUTICS LIMITED

 

 

 

 

 

By:

/s/ Dr. C. H. Nair

 

 

 

Name: Dr. C. H. Nair

 

 

Title: Director

 

 

 

 

 

LIFE GELS, INC.

 

 

 

 

 

By:

/s/ Dr. C. H. Nair

 

 

 

Name: Dr. C. H. Nair

 

 

Title: Director

 

 

 

 

 

LIFE THERAPEUTICS, INC.

 

 

 

 

 

By:

/s/ Dr. C. H. Nair

 

 

 

Name: Dr. C. H. Nair

 

 

Title: President

 

 

 

 

 

LIFE SERA, INC.

 

 

 

 

 

By:

/s/ Dr. C. H. Nair

 

 

 

Name: Dr. C. H. Nair

 

 

Title: CFO and Director

 

--------------------------------------------------------------------------------


 

 

LIFE THERAPEUTICS NEVADA, INC.

 

 

 

 

 

By:

/s/ Dr. C. H. Nair

 

 

 

Name: Dr. C. H. Nair

 

 

Title: Director

 

 

 

 

 

LIFE THERAPEUTICS BUSINESS TRUST

 

 

 

 

 

By:

/s/ Dr. C. H. Nair

 

 

 

Name: Dr. C. H. Nair

 

 

Title: Director

 

 

 

 

 

LIFE THERAPEUTICS INVESTMENTS, LLC

 

 

 

 

 

By:

/s/ Dr. C. H. Nair

 

 

 

Name: Dr. C. H. Nair

 

 

Title: Director

 

 

 

 

 

LIFE THERAPEUTICS MANAGEMENT

 

PARTNERSHIP, LP

 

 

 

 

 

By:

/s/ Dr. C. H. Nair

 

 

 

Name: Dr. C. H. Nair

 

 

Title: Director

 

7

--------------------------------------------------------------------------------


 

 

ALLEGHENY BIOLOGICALS, INC.

 

 

 

 

 

By:

/s/ Dr. C. H. Nair

 

 

 

Name: Dr. C. H. Nair

 

 

Title: Director

 

 

 

 

 

HOLDER PARTIES:

 

 

 

 

 

SEROLOGICALS CORPORATION

 

 

 

 

 

By:

/s/ Harold W. Ingalls

 

 

 

Name: Harold W. Ingalls

 

 

Title: Vice President, Finance and Chief Financial
Officer

 

 

 

 

 

SEROLOGICALS FINANCE COMPANY

 

 

 

 

 

By:

/s/ Harold W. Ingalls

 

 

 

Name: Harold W. Ingalls

 

 

Title: President

 

8

--------------------------------------------------------------------------------


 

Schedule 3 – Termination Statements

 

Old Name of
Debtor

 

New Name of
Debtor

 

Place of Filing

 

Financing
Statement
No./Date of
Filing

 

Old Business
Address

 

New Business
Address

Serologicals Specialty Biologics, Inc.

 

LifeSera, Inc.

 

Delaware Department of State

 

40105868
01/14/04

 

5655 Spalding Drive
Norcross, GA 30092

 

736 Park North Blvd., Suite 100
Clarkston, GA 30021

Serologicals Nevada, Inc.

 

Life Therapeutics Nevada, Inc.

 

Nevada Secretary of State

 

2004001589-7
01/16/04

 

5655 Spalding Drive
Norcross, GA 30092

 

736 Park North Blvd., Suite 100
Clarkston, GA 30021

Allegheny Biologicals, Inc.

 

No Change

 

Pennsylvania Secretary of State

 

20040050136
01/15/04

 

5655 Spalding Drive
Norcross, GA 30092

 

736 Park North Blvd., Suite 100
Clarkston, GA 30021

Serologicals Investments, LLC

 

Life Therapeutics Investments, LLC

 

Georgia Secretary of State

 

060200400609
01/16/04

 

5655 Spalding Drive
Norcross, GA 30092

 

736 Park North Blvd., Suite 100
Clarkston, GA 30021

Serologicals Management Partnership, LP

 

Life Therapeutics Management Partnership LP

 

Delaware Department of State

 

40105942
01/14/04

 

5655 Spalding Drive
Norcross, GA 30092

 

736 Park North Blvd., Suite 100
Clarkston, GA 30021

Serologicals Business Trust

 

Life Therapeutics Business Trust

 

Nevada Secretary of State

 

2004001590-0
01/16/04

 

5655 Spalding Drive
Norcross, GA 30092

 

736 Park North Blvd., Suite 100
Clarkston, GA 30021

Gradipore, Inc.

 

Life Gels, Inc.

 

Delaware Department of State

 

40105769
01/14/04

 

5655 Spalding Drive
Norcross, GA 30092

 

736 Park North Blvd., Suite 100
Clarkston, GA 30021

Gradipore Plasma Holdings, Inc.

 

Life Therapeutics Plasma Holdings, Inc.

 

Delaware Department of State

 

40105645
01/14/04

 

5655 Spalding Drive
Norcross, GA 30092

 

736 Park North Blvd., Suite 100
Clarkston, GA 30021

 

--------------------------------------------------------------------------------